MEMORANDUM **
Abduraim Melani, an ethnic Albanian, is a native and citizen of Macedonia who entered the United States in November 1995 without inspection. He petitions for review from the dismissal of his appeal by the Board of Immigration Appeals (BIA) denying his request for asylum. We have jurisdiction under 8 U.S.C. § 1105a(a), as amended by the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA). See Sebastian-Sebastian v. INS, 195 F.3d 504, 505 n. 2 (9th Cir. 1999). We deny the petition.
Melani contends that he established a well-founded fear of future persecution by Macedonian authorities. To establish a well-founded fear of persecution, Melani must demonstrate both a subjective and *866objective fear. Kataria v. INS, 232 F.3d 1107, 1113 (9th Cir.2000). Melani fails to satisfy the objective prong, because he did not present “credible, direct, and specific evidence in the record of facts that would support a reasonable fear of persecution.” Id. (citation and internal quotation marks omitted). On the contrary, Melani’s assertion that upon return to Macedonia he would face certain arrest and life imprisonment was contradicted by the State Department Country Reports about the events at Tetovo and the treatment of ethnic Albanians in Macedonia, as well as Melani’s own testimony that the director of the university charged with inciting the riots received only a short sentence. Accordingly, his petition is denied.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.